Citation Nr: 1106942	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.

2. Whether new and material evidence has been received to reopen 
a claim of service connection for depression, to include as 
secondary to a low back disability.

3. Entitlement to an effective date earlier than April 10, 2007, 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse
ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1976 to February 1984.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from June 2005 and 
April 2007 rating decisions of the Huntington, West Virginia 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2009, a hearing was held before a Decision Review Officer 
(DRO) at the RO.  In August 2010, a Travel Board hearing was held 
before the undersigned.  Transcripts of these hearings are 
associated with the Veteran's claims file.  In October 2010, the 
Veteran submitted a letter that clarified certain errors 
contained within the August 2010 Travel Board hearing transcript; 
these corrections have been incorporated into the record.

Although the RO implicitly reopened the Veteran's claims of 
service connection for a low back disability and for depression 
by addressing the issues on the merits in the June 2010 
supplemental statement of the case (SSOC), the question of 
whether new and material evidence has been received to reopen 
such claim must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening 
after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If 
the Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  The Board has characterized the claims accordingly.

The Board also notes that at the August 2010 Travel Board 
hearing, it was argued (in the alternative) that the Veteran's 
depression was a symptom of his service-related posttraumatic 
stress disorder (PTSD).  A careful review of the record shows 
that although the Veteran's VA treatment records include a 
diagnosis of PTSD, he has not established service connection for 
such disability.  It is also not shown that he has ever filed a 
claim of service connection for PTSD.  Based upon the foregoing, 
it is unclear whether the Veteran is raising a claim of service 
connection for PTSD at this time.  The Board acknowledges that 
caselaw provides that the scope of a mental health disability 
claim includes any mental disability that may be reasonably 
encompassed by the claimant's description of the disability, 
reported symptoms, and other information of record.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  However, the instant case is 
distinguished from Clemons, as it involves a specific attempt by 
the Veteran to reopen a claim of service connection for 
depression that was previously finally denied, and requires 
submission of new and material evidence before it may progress to 
de novo review.  As there is no prior RO determination in the 
matter of service connection for PTSD, any such decision in that 
matter would require de novo review.  Consequently, the Board 
finds that the instant claim to reopen involves depression 
only, and the matter of whether the Veteran intends to 
file a claim of service connection for PTSD is referred to 
the Agency of Original Jurisdiction for clarification and 
any appropriate action.

The issues of whether new and material evidence has been received 
to reopen claims of service connection for a low back disability 
and for depression are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


FINDING OF FACT

On August 6, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that he 
intended to withdraw his appeal seeking an effective date earlier 
than April 10, 2007, for the grant of service connection for 
tinnitus; there is no question of fact or law remaining before 
the Board in this matter.


CONCLUSION OF LAW

Regarding the claim for an effective date earlier than April 10, 
2007, for the grant of service connection for tinnitus, the 
criteria for withdrawal of an appeal by the Veteran have been 
met; the Board has no further jurisdiction in this matter.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, given the Veteran's expression of 
intent to withdraw his appeal in the matter of an earlier 
effective date for the grant of service connection for tinnitus, 
further discussion of the impact of the VCAA on this matter is 
not necessary.

A.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal, which fails to allege specific error of fact or law in 
the determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

The Board notes that a September 2007 rating decision reopened 
the Veteran's claim of service connection for tinnitus and 
awarded service connection for such disability, rated 10 percent, 
effective from August 28, 2007, the date of the Veteran's claim 
to reopen his claim of service connection for tinnitus.  In May 
2008, the Veteran appealed the effective date assigned, and 
argued that it should be July 18, 2001, the date of his original 
claim of service connection for tinnitus.  

An October 2008 statement of the case (SOC) advised the Veteran 
that his original claim of service connection for tinnitus had 
been denied by a December 2002 rating decision.  Although he had 
initiated an appeal of that rating decision as to the denial of 
service connection for tinnitus by filing a May 2003 notice of 
disagreement (NOD), he did not perfect his appeal by filing a 
timely substantive appeal.  The December 2002 rating decision 
became final, and now serves as a legal bar to an effective date 
prior to that date in the absence of an allegation (and showing) 
of clear and unmistakable error in that decision.  38 U.S.C.A. 
§ 7105.  

In July 2010, the Veteran was awarded an earlier effective date 
of April 10, 2007, for the grant of service connection for 
tinnitus.  It was explained that on this date, a VA treatment 
record showed that he had sought treatment for tinnitus; as such, 
this treatment record constituted an informal claim to reopen.  
38 C.F.R. § 3.157(b)(1); see also 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400 (Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim reopened 
after final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later).  

At the August 2010 Travel Board hearing, the Veteran and his 
representative testified that they were satisfied with the 
decision reached in the July 2010 rating decision, and that he 
had no further disagreement regarding this matter.  Hence, there 
is no allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter, and the 
appeal must be dismissed.


ORDER

The appeal seeking an effective date earlier than April 10, 2007, 
for the grant of service connection for tinnitus is dismissed.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply to the appellant's claims to 
reopen a claim of service connection for a low back disability 
and for depression.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), which was decided 
during the pendency of this appeal, the Court held that in a 
claim to reopen a previously finally denied claim, VCAA notice 
must also notify the claimant of the meaning of new and material 
evidence and of what evidence and information (1) is necessary to 
reopen the claim; (2) is necessary to substantiate each element 
of the underlying service connection claim; and (3) is 
specifically required to substantiate the element or elements 
needed for service connection that were found insufficient in the 
prior final denial on the merits.  

The Veteran was provided a VCAA notice letter in April 2004.  A 
close review of this letter finds that it does not comply with 
Kent, and is inadequate.  Specifically, it does not advise him of 
the basis for the previous denials of service connection for a 
low back disability and for depression in December 2002, or of 
the evidence necessary to reopen such claims.  There is no other 
communication to the Veteran from the RO providing the specific 
notice required by Kent, and he is prejudiced by not being 
provided proper VCAA notice.

Also, as was noted above, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), holding that VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and effective 
date of an award.  In the present appeal, the Veteran was not 
notified of the criteria for assigning a disability rating and 
establishing an effective date of an award.  On remand, such 
notice deficiency may be corrected without causing additional 
delay.

Regarding the Veteran's claim to reopen a claim of service 
connection for a low back disability, he claims his current low 
back disability is related to an injury sustained in service 
wherein he bent over to pick up his toolbox, hit his head on an 
electrical box, and landed on the concrete floor, on his tail 
bone.  The Veteran's service treatment records (STRs) show that 
in January 1981, he complained of back pain and reported that he 
had hurt his back after lifting his tool box.  A lumbosacral 
sprain was assessed, and he was placed on limited duties for 16 
days.  Subsequent STRs are silent for any additional complaints, 
findings, treatment, or diagnoses related to the back, and on 
October 1983 service separation physical examination, the 
Veteran's spine was normal on clinical evaluation.  However, in 
the associated report of medical history, he complained of 
recurrent back pain.  This referred to his back hurting after 
work, as he did a lot of bending and lifting, and it was noted 
that although he had not sought any professional treatment for 
his back pain, he treated it with heat.

In May 2010, the Veteran was afforded a VA examination, in which 
it was opined that his current low back disability is not related 
to his service.  However, it is not apparent from the examination 
report that the VA examiner reviewed the entire record prior to 
rendering his opinion.  In particular, the history section of the 
examination report notes that the Veteran "was injured after 
hitting his head while in service when he got up after working a 
tool box . . . No head injury or neck pain was noted [at the time 
of treatment for low back pain.]"  Such history makes no mention 
of the Veteran injuring his back when he landed on the concrete 
floor.  Likewise, the examiner opined that the "single episode 
of head trauma clainmed [sic] by the veteran did not cause his 
present lumbar spine disease," when the Veteran does not allege 
that his current low back disability is a result of him hitting 
his head on an electrical box in service.  Rather, he alleges 
that it is related to the back injury that occurred after he hit 
his head on the electrical box.  Thus, the examiner's opinion 
improperly omits discussion of whether the Veteran's current low 
back disability is related to the claimed injury and/or the 
assessment of a lumbosacral strain in service.  The examination 
report also fails to discuss the Veteran's complaints of 
recurrent back pain reported at the time of his separation from 
service.  Notably, a demonstration of continuity of 
symptomatology is an alternative method of demonstrating in-
service incurrence of a disease or injury, and medical evidence 
of a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 495-96 (1997).

As it does not appear that the May 2010 VA opinion provider was 
"informed of the relevant facts" prior to the rendering of his 
medical opinion (see Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 303 (2008)), and because the Court has held that once VA 
undertakes the effort to provide an examination, it must provide 
an adequate one, the Veteran's low back disability claim requires 
another examination and medical opinion.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

During the August 2010 Travel Board hearing, the Veteran 
testified that he had been treated recently for both his low back 
disability and depression.  He also indicated that his mental 
health providers had told him that his depression was related to 
his service.  The most recent VA treatment records in the claims 
file are from August 2008.  As the Veteran has continued to 
receive VA treatment since the prior development, and because 
records of such treatment may be potentially relevant to his 
claims, updated VA treatment records must be secured.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA records are considered 
part of the record on appeal as they are in VA's constructive 
possession and may have bearing on the Veteran's claim).

Finally, the Board notes that in a December 2004 private report 
of psychological evaluation, it was noted that the Veteran had 
received forms "from Social Security awhile back."  It was also 
noted that the Veteran had discontinued work in early 2000 
because of chronic back pain, and that his mental condition had 
deteriorated significantly since that time.  Such notations tend 
to suggest that the Veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  As VA has a duty to 
assist the Veteran in obtaining records from other federal 
government agencies where it has "actual notice" that these 
records exist, such records from SSA must be secured, if they 
exist and are available.  Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992); see also Golz v. Shinseki, 590 F. 3d 1317, 
1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. 	The RO must send the Veteran a letter 
providing him the notice required in claims 
to reopen in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), to 
specifically include the reasons and bases 
for his previous denial (in December 2002) of 
service connection for a low back disability 
and for depression, and what evidence would 
be considered new and material.

The RO must also provide notice regarding 
disability rating and effective dates of 
awards as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).  The Veteran should have 
ample opportunity to respond; if any further 
development is indicated (based on his 
response(s)), the RO should arrange for such 
development.

2. 	The RO should ask the Veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received for 
his low back disability and for depression, 
records of which are not already associated 
with the claims file, and to provide any 
releases necessary for VA to secure records 
of such treatment or evaluation.  The RO 
should obtain complete records of all such 
treatment and evaluation from all sources 
identified by the Veteran.  The RO should 
specifically secure for the record copies of 
the complete record of all VA treatment the 
Veteran has received at the Huntington, West 
Virginia VA Medical Center since August 2008.

3. 	The RO should also obtain from SSA 
copies of any decision regarding the 
Veteran's claim for SSA disability benefits 
and copies of the record upon which any such 
claim was decided.  If such records are 
unavailable, the reason for their 
unavailability must be explained for the 
record.

4. 	The RO should then arrange for the 
Veteran to be examined by an orthopedist to 
determine the nature and etiology of his low 
back disability.  The examiner should obtain 
a complete, pertinent history from the 
Veteran and review the claims file (to 
include a copy of this remand) in conjunction 
with the examination, giving particular 
attention to his complete STRs, the lay 
statements of record (to include his August 
2010 Travel Board hearing testimony), and the 
medical opinion already of record.  Based on 
a review of the record and examination of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or better 
probability) that the Veteran's low back 
disability is related to his service, to 
include as due to the lumbosacral sprain 
and/or recurrent back pain shown therein.  
The examiner must explain the rationale for 
all opinions given.

5. 	The RO should undertake any other 
development suggested by the development 
ordered above (to include a new VA 
psychiatric examination, if such is 
indicated), and then re-adjudicate the 
claims.  If either remains denied, issue an 
appropriate SSOC and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


